In an action, inter alia, to recover damages for breach of contract, plaintiffs appeal from an order of the Supreme Court, Queens County, dated July 10, 1979, which, inter alia, granted defendant’s cross motion to dismiss plaintiffs’ cause of action for punitive damages. Order affirmed, with $50 costs and disbursements. The law is well settled that punitive damages are not recoverable for a mere breach of contract, for in such case only a private wrong, not a public right is involved (Garrity v Lyle Stuart, Inc., 40 NY2d 354). The second cause of action is simply predicated upon a private breach of contract and does not seek to vindicate a public right. Furthermore, the allegations set forth in the complaint do not demonstrate that defendant, an insurer, has engaged "' "in a fraudulent scheme evincing such 'a high degree of moral turpitude and * * * such wanton dishonesty as to imply a criminal indifference to civil obligations’ ” ’ ” (see Hubbell v Trans World Life Ins. Co. of N. Y., 70 AD2d 949; M. S. R. Assoc, v Consolidated Mut. Ins. Co., 58 AD2d 858). In addition, a demand for punitive damages does not constitute a separate cause of *601action for pleading purposes. Mollen, P. J., Damiani, Gulotta and Cohalan, JJ., concur.